                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   UNITED STATES OF AMERICA,
                                                                         11                                                                   No. CR 18-00290-7 WHA
United States District Court




                                                                                             Plaintiff,
                               For the Northern District of California




                                                                         12     v.
                                                                         13                                                                   ORDER RE MOTION
                                                                                                                                              TO SUPPRESS
                                                                         14   ARMANDO DANIEL CALDERON,

                                                                         15                  Defendant.

                                                                         16                                                   /

                                                                         17                                          INTRODUCTION
                                                                         18          In this prosecution for drug distribution and possession of a firearm, defendant moves to
                                                                         19   suppress the fruits of a warrantless search of his vehicle following a traffic stop. For the
                                                                         20   reasons stated below, defendant’s motion is DENIED.
                                                                         21                                        FINDINGS OF FACT
                                                                         22          At 4:00 a.m. on August 20, 2018, Corporal Christopher Zonsius of the San Jose State
                                                                         23   University Police Department pulled over defendant Armando Daniel Calderon’s truck for
                                                                         24   traffic violations. The truck came to a stop in the driveway of a private apartment building
                                                                         25   leading down into an underground parking garage. Corporal Zonsius got out of his car,
                                                                         26   approached the driver’s side window of defendant’s truck and collected defendant’s driver’s
                                                                         27   license and registration. In response to a wants and warrant check, Corporal Zonsius learned
                                                                         28   that defendant had outstanding warrants for his arrest and was subject to a domestic violence
                                                                              restraining order. After SJSU PD Officers Edward Carboni and Tim Krapivkin responded to
                                                                          1   the scene as back-up, the three officers removed defendant from the truck and arrested him.
                                                                          2   Defendant told the officers that his cousin, Cesar Sanchez, was on his way to take possession of
                                                                          3   the truck. Corporal Zonsius responded that it would be “fine” for Cesar to take the truck (Gov’t
                                                                          4   Exh. 1 at 00:00–06:40; Gov’t Exh. 2 at 00:00–02:00; Gov’t Exhs. 7–8).
                                                                          5          At 4:06 a.m., Corporal Zonsius and Officer Krapivkin walked defendant up the
                                                                          6   driveway to the front of Corporal Zonsius’s police car. At that same time, Officer Carboni
                                                                          7   began to search the interior of defendant’s truck. He rummaged around through the center
                                                                          8   consol, moved some papers around, and opened defendant’s wallet before pulling a black
                                                                          9   backpack from behind the center consol in the back seat (Gov’t Exh. 1 at 06:40–06:45; Gov’t
                                                                         10   Exh. 2 at 02:00–03:10).
                                                                         11          At 4:07 a.m., Cesar arrived on scene. Corporal Zonsius was about to start his search of
United States District Court
                               For the Northern District of California




                                                                         12   defendant incident to his arrest, but paused to explain to Cesar that defendant was under arrest
                                                                         13   pursuant to outstanding warrants. He told Cesar, “[Y]ou can take possession of the vehicle, he
                                                                         14   has given you permission to do that.” At that moment, Cesar noticed Officer Carboni
                                                                         15   rummaging through defendant’s truck. He asked, “Why are you going through his truck?”
                                                                         16   Officer Carboni responded, “Because he’s under arrest, okay? If you would like to take
                                                                         17   possession of the truck, you can wait over by the tree, okay? But what you’re not going to do is
                                                                         18   just come in here and start asking questions, okay? So after we are done with the truck you can
                                                                         19   take possession of it, okay?” Officer Carboni returned to searching the truck and Corporal
                                                                         20   Zonsius began his search of defendant (Gov’t Exh. 1 at 06:45–08:30; Gov’t Exh. 2 at
                                                                         21   03:10–03:35).
                                                                         22          At 4:08 a.m., Officer Carboni found 1.5 pounds of methamphetamine in the black
                                                                         23   backpack he had pulled from behind the center consol of defendant’s truck. Officer Carboni
                                                                         24   walked up to where Corporal Zonsius was searching defendant and said, “You’re going to have
                                                                         25   some on view charges as well.” Officer Carboni told defendant that “the truck is no longer
                                                                         26   going with your brother,” and told Cesar that he could go back inside. He went back to
                                                                         27   defendant’s truck and continued to search (Gov’t Exh. 1 at 08:30–09:10; Gov’t Exh. 2 at
                                                                         28   03:35–05:30).


                                                                                                                              2
                                                                          1          At 4:09 a.m., Corporal Zonsius found six bullets in defendant’s pocket. He placed
                                                                          2   defendant in the back of his police car before returning to defendant’s truck. There, Officer
                                                                          3   Carboni showed Corporal Zonsius the methamphetamine he had found. Corporal Zonsius
                                                                          4   walked back to his police vehicle to check his computer, returned to defendant’s truck and said,
                                                                          5   “There’s going to be a gun in here too, I found bullets.” As Corporal Zonsius and Officer
                                                                          6   Carboni continued to search the truck they had the following exchange:
                                                                          7                   Corporal Zonsius:      Ok. Ok, we’re towing the car because we’re
                                                                                                                     placing him under arrest at this time for the
                                                                          8                                          felony.
                                                                          9                   Officer Carboni:       Right.
                                                                         10                   Corporal Zonsius:      Ok. So, we’re doing the inventory search.
                                                                                                                     Let’s just double check everything —
                                                                         11
United States District Court




                                                                                              Officer Carboni:       Well, in addition to having the felony
                               For the Northern District of California




                                                                         12                                          warrant that’s why I’m searching where he
                                                                                                                     has access to —
                                                                         13
                                                                                              Corporal Zonsius:      — Ok —
                                                                         14
                                                                                              Officer Carboni:       Which is what led me to this [indicating
                                                                         15                                          with his flashlight to the methamphetamine
                                                                                                                     in the backpack], which was sitting on the
                                                                         16                                          top.
                                                                         17   (Gov’t Exh. 1 at 09:10–12:10; Gov’t Exh. 2 at 05:30–07:30).
                                                                         18          At 4:12 a.m., Officer Carboni found a firearm on the driver’s side of the truck nearly at
                                                                         19   the same time that Corporal Zonsius found an extra magazine in a bag sitting on the front
                                                                         20   passenger’s seat. A few minutes later, Officer Carboni found a second bag containing
                                                                         21   additional methamphetamine (Gov’t Exh. 1 at 12:10–13:30; Gov’t Exh. 2 at 07:30–12:30).
                                                                         22          At 4:19 a.m., at Sergeant Jennifer Gaxiola’s direction, Corporal Zonsius and Officer
                                                                         23   Carboni took defendant and the evidence they had seized to the police station. Sergeant
                                                                         24   Gaxiola and Officer Krapivkin stayed on scene to process defendant’s truck. An inventory
                                                                         25   search of the vehicle did not turn up additional narcotics or firearms (Gov’t Exh. 1 at
                                                                         26   13:30–23:10; Gov’t Exh. 2 at 12:30–13:44; Gov’t Exh. 6).
                                                                         27
                                                                         28


                                                                                                                              3
                                                                          1               During a debrief the following day, Lieutenant Greg Albin criticized the officers for
                                                                          2    their handling of the search. Lieutenant Albin explained that Officer Carboni “shouldn’t have
                                                                          3    been in the car whatsoever at the time” and that “it was a bad search” (Tr. at 69:19–70:17).
                                                                          4               In October 2018, the government filed a first superseding indictment charging defendant
                                                                          5    with conspiracy to distribute and possession with intent to distribute 500 grams or more of a
                                                                          6    mixture or substance containing methamphetamine, in violation of 21 U.S.C. § 846, possession
                                                                          7    with intent to distribute 50 grams or more of methamphetamine, in violation of 21 U.S.C. §§
                                                                          8    841(a)(1) and (b)(1)(A), possession with intent to distribute 500 grams or more of a mixture or
                                                                          9    substance containing methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A),
                                                                         10    and carrying and possession of a firearm in furtherance of a drug trafficking crime, in violation
                                                                         11    of 18 U.S.C. § 924(c) (Dkt. No. 30).
United States District Court
                               For the Northern District of California




                                                                         12               In January 2019, defendant filed the instant motion to suppress the evidence seized
                                                                         13    during the August 20 traffic stop. At oral argument in March 2019, the undersigned set an
                                                                         14    evidentiary hearing. After a two-day evidentiary hearing at which the four SJSU PD officers
                                                                         15    and a defense expert regarding police practices testified, the parties filed supplemental briefing.
                                                                         16    This order accordingly follows oral argument, an evidentiary hearing, and full briefing (Dkt.
                                                                         17    Nos. 78, 110, 124, 127, 133–34, 137–38).1
                                                                         18                                                     ANALYSIS
                                                                         19               All agree on the validity of the August 20 traffic stop, defendant’s subsequent arrest on
                                                                         20    outstanding warrants, and Corporal Zonsius’s search of defendant incident to arrest. The
                                                                         21    government concedes, moreover, the illegality of Officer Carboni’s initial search of defendant’s
                                                                         22    vehicle. The sole issue in dispute is the appropriate remedy for Officer Carboni’s clear
                                                                         23    violation of the Fourth Amendment. The government argues that exclusion of the evidence
                                                                         24    obtained from defendant’s truck would be improper because the officers would have inevitably
                                                                         25
                                                                         26
                                                                         27
                                                                         28           1
                                                                                        At the evidentiary hearing in this matter, the Court denied the government’s motion to exclude the
                                                                              testimony of defendant’s expert witness regarding police practices.

                                                                                                                                       4
                                                                          1    discovered the contraband once Corporal Zonsius lawfully found the bullets in defendant’s
                                                                          2    pocket. This order agrees.2
                                                                          3               As a disincentive to police overreaching in violation of the Fourth Amendment’s bar on
                                                                          4    “unreasonable searches and seizures,” the exclusionary rule prohibits the introduction of
                                                                          5    evidence seized during unlawful searches. Mapp v. Ohio, 367 U.S. 643 (1961). The inevitable
                                                                          6    discovery exception prevents the suppression of illegally obtained evidence if certain conditions
                                                                          7    are met. Recognizing that the exclusionary rule is meant to “put[] the police in the same, not a
                                                                          8    worse, position that they would have been in if no police error or misconduct had occurred,”
                                                                          9    Nix v. Williams, 467 U.S. 431, 443 (1984), the inevitable discovery exception “allows for the
                                                                         10    admission of evidence that would have been discovered even without the unconstitutional
                                                                         11    source,” Utah v. Strieff, 136 S. Ct. 2056, 2061 (2016). In other words, “[i]f the prosecution can
United States District Court
                               For the Northern District of California




                                                                         12    establish by a preponderance of the evidence that the information ultimately or inevitably would
                                                                         13    have been discovered by lawful means . . . then the deterrence rationale has so little basis that
                                                                         14    the evidence should be received.” Nix, 467 U.S. at 444. “[I]nevitable discovery involves no
                                                                         15    speculative elements but focuses on demonstrated historical facts capable of ready verification
                                                                         16    or impeachment.” Id. at 444 n.5. Here, the government has readily met this evidentiary burden.
                                                                         17               First, the government has proven by a preponderance of the evidence that Corporal
                                                                         18    Zonsius would have inevitably discovered the bullets in defendant’s pocket prior to releasing
                                                                         19    the truck to defendant’s cousin. The witnesses consistently testified that conducting a search
                                                                         20    incident to arrest is a routine procedure. Corporal Zonsius credibly testified that he had made
                                                                         21    numerous felony arrests of drivers during traffic stops and that where, as here, no other
                                                                         22    occupants are in the car, he had a practice of removing the driver from the vehicle, placing them
                                                                         23    into handcuffs, and walking them back to his patrol car to conduct a search incident to arrest.
                                                                         24    He also credibly testified that he would only deal with the arrestee’s vehicle once the arrestee
                                                                         25    had been placed into his patrol car. This testimony is consistent with Corporal Zonsius’s
                                                                         26    actions during the traffic stop, during which he told defendant that he was “going to deal with
                                                                         27
                                                                         28           2
                                                                                       Because this order concludes that the inevitable discovery exception applies, it does not reach the
                                                                              government’s arguments regarding the attenuation exception.

                                                                                                                                        5
                                                                          1    this for a second,” referring to the search incident to arrest, before “get[ting] to that,” referring
                                                                          2    to Ceasar taking possession of defendant’s property (Gov’t Exh. 1 at 8:00–35; Tr. at 9:6–10:18,
                                                                          3    73:17–22, 217:2–4).3
                                                                          4                Second, the government has proven by a preponderance of the evidence that Corporal
                                                                          5    Zonsius would have inevitably searched defendant’s truck for a firearm upon finding the bullets
                                                                          6    in defendant’s pocket. Corporal Zonsius credibly testified that once he found the bullets in
                                                                          7    defendant’s pocket, he believed he had probable cause to search the vehicle based on various
                                                                          8    firearms offenses and that there was no question he would have done so even without Officer
                                                                          9    Carboni telling him there were “on view charges.” He could think of no scenario where he
                                                                         10    would find bullets on a person he was arresting and not search the vehicle (Tr. at 41:5–11,
                                                                         11    54:25–55:6). The fact that Corporal Zonsius was looking for a gun when he returned to
United States District Court
                               For the Northern District of California




                                                                         12    defendant’s truck is confirmed by the body cam footage, in which Corporal Zonsius states,
                                                                         13    “There’s going to be a gun in here too, I found bullets” (Gov’t Exh. 1 at 11:10–25).
                                                                         14    Defendant’s expert witness agreed that “on the facts as we know them” he could not “think of a
                                                                         15    scenario where [Corporal Zonsius] would not have searched that car once he found the bullets”
                                                                         16    (Tr. at 206:9–12). As such, this order finds that a probable cause search of defendant’s truck for
                                                                         17    a weapon would have lawfully and inevitably occurred pursuant to routine procedures.4
                                                                         18                Defendant correctly argues that, even with probable cause, Corporal Zonsius had the
                                                                         19    discretion whether or not to search the vehicle. And, as defendant also correctly points out,
                                                                         20    evidence that a search “would have been supported by probable cause and, therefore, could
                                                                         21    legally have taken place, only makes the inevitable discovery doctrine potentially applicable.”
                                                                         22    United States v. Heath, 455 F.3d 52, 58 (2d Cir. 2006) (emphasis added). But the government
                                                                         23
                                                                                       3
                                                                                          During the evidentiary hearing Corporal Zonsius testified that he did not see Officer Carboni’s illegal
                                                                         24   search of the vehicle because he was focused on searching defendant. The undersigned told Corporal Zonsius
                                                                              “that the officer in your position is supposed to be aware of everything that is going on. And to me, that doesn't
                                                                         25   add up. I can see it just as plain as day on that video, and you would have been aware of that normally in my
                                                                              opinion” (Tr. at 37:4–16). Evaluating Corporal Zonsius’s testimony as a whole, however, the Court finds his
                                                                         26   testimony to have been credible.

                                                                         27            4
                                                                                          During the defense expert’s testimony, the undersigned ruled that the expert was not qualified to
                                                                              answer questions regarding differences in police practices as between university police officers and municipal
                                                                         28   police officers. Contrary to defendant’s argument, this ruling did not render irrelevant any and all of the
                                                                              expert’s testimony regarding general police practices.

                                                                                                                                         6
                                                                          1   has shown more than that. Not only does the evidence deduced at the evidentiary hearing
                                                                          2   establish that probable cause existed to search defendant’s vehicle for a firearm, the evidence
                                                                          3   further establishes to a high degree of certainty that Corporal Zonsius would have acted on that
                                                                          4   probable cause and would have searched the vehicle for a weapon even absent Officer
                                                                          5   Carboni’s constitutional violation.
                                                                          6          Citing Nix, 467 U.S. at 444 n.5, defendant next argues that Corporal Zonsius’s testimony
                                                                          7   as to what he would have done that night absent Officer Carboni’s illegal conduct is
                                                                          8   “speculative” and fails to amount to “demonstrated historical facts capable of ready verification
                                                                          9   or impeachment.” This order disagrees. District courts may credit an officer’s testimony as to
                                                                         10   how the officer would have exercised his discretion in a given situation. See United States v.
                                                                         11   Peterson, 902 F.3d 1016, 1020 (9th Cir. 2018) (noting that the district court “credited the
United States District Court
                               For the Northern District of California




                                                                         12   arresting officer’s testimony that he ‘absolutely’ would have booked” the defendant on charges
                                                                         13   that would have led to an inventory search of the defendant’s backpack). Despite a vigorous
                                                                         14   cross-examination, nothing in the record undercuts Corporal Zonsius’s testimony that he would
                                                                         15   have searched the truck upon finding the bullets. Moreover, this testimony does not exist in an
                                                                         16   evidentiary vacuum. Rather, as set forth above, this testimony is supported by Corporal
                                                                         17   Zonsius’s actions the night of the search (as captured on video) and the defense expert’s
                                                                         18   testimony on general police practices.
                                                                         19          Indeed, nothing in the record indicates that Corporal Zonsius would not have acted on
                                                                         20   the probable cause to search the truck for a firearm. Contrary to defendant’s assertion that
                                                                         21   Corporal Zonsius “testified that he does not always act on probable cause” (Dkt. No. 134 at 6),
                                                                         22   Corporal Zonsius merely testified that he does not “always” exercise his discretion to pull over
                                                                         23   persons he sees “driving in the bike lane” because he “[m]ight have another call for service;
                                                                         24   might have other pending calls or there might be other violations” (Tr. at 57:5–12). That does
                                                                         25   nothing to undercut his testimony that he would have searched the car under the circumstances
                                                                         26   at issue — probable cause to believe that the subject of a temporary restraining order has a
                                                                         27   firearm hidden in his vehicle.
                                                                         28


                                                                                                                              7
                                                                          1           Finally, defendant argues that whatever routine procedures may have existed at the time
                                                                          2   of the search, Corporal Zonsius’s conduct that night demonstrates that he was not following
                                                                          3   them. To be sure, the record indicates that Corporal Zonsius made certain missteps during the
                                                                          4   course of the traffic stop, such as his failure to notice Officer Carboni’s initiation of the illegal
                                                                          5   search and forgetting to turn off his police vehicle’s radio before securing defendant in the back
                                                                          6   seat. But nothing indicates that he would not have followed the routine procedures at issue
                                                                          7   here, namely, completing the search of defendant incident to arrest before releasing the truck to
                                                                          8   defendant’s cousin and searching the truck upon gaining probable cause to believe that
                                                                          9   defendant illegally possessed a firearm.
                                                                         10           In sum, the search of defendant’s truck would have inevitably occurred as a matter of
                                                                         11   routine procedure. As surely as night follows day, once Corporal Zonsius found the bullets in
United States District Court
                               For the Northern District of California




                                                                         12   defendant’s pocket, he was going to search the truck for a firearm prior to releasing the truck to
                                                                         13   Cesar. Because the contraband in defendant’s car would have inevitably been uncovered
                                                                         14   though permissible means, the motion to suppress is DENIED.
                                                                         15                                              CONCLUSION
                                                                         16           For the reasons stated, defendant’s motion to suppress is DENIED. This case will
                                                                         17   proceed pursuant to scheduling order already in effect.
                                                                         18
                                                                         19           IT IS SO ORDERED.
                                                                         20
                                                                         21   Dated: May 16, 2019.
                                                                                                                                          WILLIAM ALSUP
                                                                         22                                                               UNITED STATES DISTRICT JUDGE
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                                 8
